          Case 5:20-cv-04049-EJD Document 12 Filed 07/02/20 Page 1 of 2



 1   Joseph W. Cotchett (SBN 36324)
     Adam J. Zapala (SBN 245748)
 2   Elizabeth T. Castillo (SBN 280502)
     James G.B. Dallal (SBN 277826)
 3   Reid W. Gaa (SBN 330141)
     COTCHETT, PITRE & McCARTHY, LLP
 4   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
 5   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 6   jcotchett@cpmlegal.com
     azapala@cpmlegal.com
 7   ecastillo@cpmlegal.com
     jdallal@cpmlegal.com
 8   rgaa@cpmlegal.com
 9   Attorneys for Plaintiffs Sigurd Murphy and Keith Uehara
10
                                 UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12

13   SIGURD MURPHY and KEITH UEHARA, on Case No. 5:20-cv-04049-EJD
14   behalf of themselves and all others similarly
     situated,                                     PLAINTIFFS’ NOTICE OF
15                                                 WITHDRAWAL OF PROOF OF SERVICE
             Plaintiffs,                           OF SUMMONS AND COMPLAINT ON
16                                                 DEFENDANT SKY-WATCHER USA
                           v.
17

18   CELESTRON ACQUISITION, LLC,
     NANTONG SCHIMDT OPTO-ELECTRICAL
19   TECHNOLOGY CO, LTD.,
     OLIVON MANUFACTURING CO. LTD.,
20   OLIVON USA, LLC,
     SKY-WATCHER CANADA,
21   SKY-WATCHER USA,
     SUZHOU SYNTA OPTICAL TECHNOLOGY
22   CO., LTD.,
     SW TECHNOLOGY CORP.,
23   SYNTA CANADA INTERNATIONAL
     ENTERPRISES LTD., and
24   SYNTA TECHNOLOGY CORP. OF
     TAIWAN,
25
            Defendants.
26

27

28

     PLAINTIFFS’ NOTICE OF WITHDRAWAL OF PROOF OF SERVICE OF SUMMONS
     AND COMPLAINT ON DEFENDANT SKY-WATCHER USA
           Case 5:20-cv-04049-EJD Document 12 Filed 07/02/20 Page 2 of 2



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on June 29, 2020, Plaintiffs filed a Proof of Service of
 3   Summons and Complaint on Defendant Sky-Watcher USA (“Proof of Service”) (ECF No. 8).
 4   Plaintiffs, by and through their undersigned counsel, hereby withdraw the Proof of Service.
 5

 6   DATED: July 2, 2020                         Respectfully submitted,
 7                                               /s/ Adam J. Zapala
                                                 Joseph W. Cotchett (SBN 36324)
 8                                               Adam J. Zapala (SBN 245748)
                                                 Elizabeth T. Castillo (SBN 280502)
 9                                               James G.B. Dallal (SBN 277826)
                                                 Reid W. Gaa (SBN 330141)
10                                               COTCHETT, PITRE & McCARTHY, LLP
                                                 840 Malcolm Road
11                                               Burlingame, CA 94010
                                                 Telephone: (650) 697-6000
12                                               Facsimile: (650) 697-0577
                                                 jcotchett@cpmlegal.com
13                                               azapala@cpmlegal.com
                                                 ecastillo@cpmlegal.com
14                                               jdallal@cpmlegal.com
                                                 rgaa@cpmlegal.com
15
                                                 Attorneys for Plaintiffs Sigurd Murphy and Keith
16                                               Uehara
17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ NOTICE OF WITHDRAWAL OF PROOF OF SERVICE OF SUMMONS
     AND COMPLAINT ON DEFENDANT SKY-WATCHER USA                     1
